Citation Nr: 1820399	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for lumbar spine intervertebral disc syndrome (IVDS) with degenerative joint disease (DJD) prior to September 20, 2016, and a rating higher than 40 percent thereafter.

2.  Entitlement to a rating higher than 10 percent for right knee enthesopathy and osteoarthritis.

3.  Entitlement to a rating higher than 10 percent for a right ankle sprain.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 1953 to September 1956.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which assigned a 20 percent rating for the Veteran's lumbar spine condition and a 10 percent rating for his right ankle sprain, both effective from April 21, 2015.  It also continued a 10 percent rating for his right knee condition.

A May 2017 rating decision increased the rating for the lumbar spine to 40 percent effective from September 20, 2016.

During the period on appeal, the Veteran filed a claim for a TDIU, which has been incorporated as part of his appeal for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of a rating higher than 10 percent for right knee enthesopathy and osteoarthritis and a rating higher than 10 percent for a right ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 20, 2016, lumbar spine IVDS and DJD was not predominately manifested by forward flexion of 30 degrees or less; unfavorable ankylosis was not demonstrated during the appeal period.

2.  The Veteran's service-connected disabilities would likely preclude him from effectively engaging in the duties of occupations for which he may be qualified.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for lumbar spine IVDS and DJD prior to September 20, 2016, and higher than 40 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for a TDIU have been met.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings (the assignment of different disability ratings at different times over the life of the claim) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's lumbar spine condition is rated under Diagnostic Code (DC) 5237, which is part of the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  He is assigned a 20 percent rating prior to September 20, 2016, and a 40 percent rating from that date.

Under this General Rating Formula, a higher 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.

The Board finds that a 40 percent rating is not warranted prior to September 20, 2016.  A May 2015 VA examination documented 45 degrees of forward flexion with the onset of pain at 40 degrees.  However, the examiner further noted that there was an additional 5 to 10 degrees of lost motion during flare-ups, which would equate to 30 to 35 degrees of flexion.  Although there is nothing in the examination report to indicate the frequency or duration of flare-ups, the Veteran reported in a January 2016 statement that he experienced "incapacitating episodes" about once per week lasting two to three days.  

To the extent that he is referencing flare-ups of his lumbar spine condition, a frequency of once per week with a duration of two to three days means his condition was in a flared-up state less than half the time.  The examiner noted that flexion during such a state essentially varied between 30 and 35 degrees.  

In other words, the Veteran's lumbar spine would meet the criteria for the 40 percent rating for only part of the time his condition was flared up, and such flare-ups occurred less than half of the total time.  Therefore, his condition would not predominantly be manifested by symptoms consistent with the 40 percent rating.  38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned).

From September 20, 2016, a 50 percent rating is not warranted.  A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988).  Note (5) of the General Rating Formula states that, for VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.

A September 2016 VA examination found no ankylosis to be present, let alone unfavorable ankylosis.  There is also no indication of unfavorable ankylosis in any of the Veteran's VA treatment records, and he has not otherwise indicated that his condition is manifested by ankylosis or causes any of the above-listed limitations.

The General Rating Formula also allows for separate ratings for neurologic abnormalities associated with a spine condition.  Here, the Veteran is already service-connected for bilateral lower extremity radiculopathy associated with his lumbar spine condition.  The July 2015 rating decision addressed the ratings for radiculopathy and the Veteran did not appeal those ratings.  There is also no evidence of any other neurologic complaints, such as bladder or bowel incontinence, resulting from his lumbar spine condition.

Finally, the Board has considered the Formula for Rating IVDS Based on Incapacitating Episodes, which is also found in 38 C.F.R. § 4.71a.  Ratings under this Formula are based on the total duration of incapacitating episodes, which are defined as periods of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

While the Board has considered the above-referenced January 2016 statement regarding incapacitating episodes, the Veteran's treatment records and examination reports do not reflect that he was prescribed bed rest by a physician, and therefore a rating under this formula is not appropriate.

II.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

Here, the Veteran is service-connected for his lumbar spine condition, bilateral knee conditions, bilateral ankle conditions, a left shoulder condition, and bilateral lower extremity radiculopathy.  His combined rating has been at least 70 percent during the appeal period, and because his lumbar spine and radiculopathy conditions have a common etiology, they are considered to be "one disability" which combine to a 40 percent rating.  Therefore, he meets the schedular criteria for a TDIU.

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In his January 2016 TDIU application form, the Veteran reported working as a security officer at a private company from 1968 to 1983.  He also had one year of college level education.  During his January 2018 hearing, he testified that he stopped working in 1983 due to his service-connected disabilities.

With regard to functional impairment, he reported in an October 2015 statement that he could no longer fish or play with his grandkids.  He could not go on long trips because he was unable to sit or stand for long periods.  He indicated that, for a 90 minute trip, he had to stop twice.  He also had difficulty traversing stairs and difficulty with donning and removing his shoes.  During his January 2018 hearing, he further testified that his disabilities prevented him from bending down to pick things up, and that he could not raise his left arm.

An April 2016 VA examiner stated that the Veteran was unable to sit or stand for more than 30 minutes due to his bilateral knee conditions.  He was also unable to bend his left knee when sitting.  A February 2018 VA examiner noted that the Veteran also could not squat or kneel, or engage in repeated climbing activity.  His left shoulder condition prevented him from pushing, pulling or lifting heavy objects or performing overhead activities.

Based on the above, the Board finds that a TDIU is warranted.  In making this determination, the Board recognizes that the duties of a security officer are largely physical in nature.  Not only does the Veteran meet the schedular criteria, but the limitations demonstrated by the evidence (no prolonged sitting or standing, no squatting or kneeling, no repeated climbing, difficulty with bending) would likely preclude the Veteran from performing the duties of his prior occupation as a security officer or any other position for which he is similarly qualified.

Notably, the evidence does not adequately address the functional impact of the Veteran's lumbar spine and lower extremity radiculopathy.  The Board has considered the May 2015 VA examination, which found that there was no functional impact resulting from the Veteran's bilateral knee, bilateral ankle, or lumbar spine conditions, as well as the September 2016 VA examination which found no impact from the spine condition.  However, there is no further explanation for these conclusions, and the Board does not find them to be probative in light of the contemporaneously recorded physical examination findings, which suggest at least some functional impairment would be present.


ORDER

A rating higher than 20 percent for lumbar spine IVDS and DJD prior to September 20, 2016, and higher than 40 percent thereafter, is denied.

A TDIU is granted.


REMAND

The Veteran was afforded a VA examination for his left knee and left ankle conditions in February 2018.  Ratings for the left knee and left ankle are not currently on appeal before the Board.  However, this examination also recorded findings pertinent to the right knee and right ankle, which are on appeal.  The AOJ has not reviewed this evidence in the first instance, and the "automatic" waiver of such review by the AOJ for claims under appeal applies only to evidence submitted by the Veteran and not evidence generated by VA.  38 U.S.C. § 7105(e).  Therefore, these issues must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claims for a higher rating for right knee enthesopathy and osteoarthritis and a higher rating for a right ankle sprain, to include consideration of the February 2018 VA examination findings.  If any claim is not granted in full, send the Veteran and his representative a supplemental statement of the case (SSOC), and allow them an appropriate time to respond before returning the issue(s) to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


